El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
El Procurador General de Puerto Rico recurre ante este Tribunal y nos solicita la revisión de dos (2) sentencias dic-tadas por la Sala de San Juan del Tribunal Superior que de-clararon con lugar varias demandas millonarias instadas por miembros de la Policía contra el Estado Libre Asociado en reclamaciones de salarios. Los recursos consolidados(1) ver-san sobre la interpretación de varias leyes relativas a la re-tribución de los empleados del Gobierno de Puerto Rico y su aplicación específica al Cuerpo de la Policía. También surge una controversia novel sobre cuál es el término prescriptivo aplicable a las reclamaciones contra el Gobierno por salarios devengados por sus empleados.
*615I
A. El recurso Cancel Seda v. García Arache y E.L.A., RE-87-351, se originó como una acción de sentencia declaratoria presentada contra el entonces Superintendente de la Policía Andrés García Arache y el Estado Libre Asociado de Puerto Rico por ciento veintinueve (129) policías. En la demanda alegaron esencialmente que, aunque tienen derecho al pago de unos “pasos” de retribución(2) concedidos por virtud de varias leyes aprobadas entre 1962 y 1967, no recibieron el aumento correspondiente. Solicitaron que se les ordenara a los demandados pagarles las sumas adeudadas.
El Gobierno aceptó los hechos según alegados, pero opor-tunamente levantó las defensas de prescripción e incuria. Luego de varios incidentes procesales, el foro de instancia dictó sentencia y resolvió que el caso estaba regido por el Art. 1867(3) del Código Civil, 31 L.P.R.A. see. 5297(3), que dispone que las acciones para exigir el cumplimiento de la obligación de pagar a los menestrales, criados y jornaleros el importe de sus servicios prescribe a los tres (3) años con-tados desde que dejaron de prestarse los respectivos servi-cios.
Como consecuencia, el tribunal desestimó la reclamación en cuanto a los demandantes que habían cesado en la Policía en o antes de 22 de noviembre de 1982, justamente tres (3) años antes de la presentación de la demanda. No obstante, declaró con lugar la demanda respecto al resto de los deman-dantes, cuyo número finalmente ascendió a noventa y tres~ *616(93), y ordenó a la Policía que pagara las sumas correspon-dientes a los alimentos adeudados.
De esta sentencia el Estado recurre invocando la doc-trina de incuria y cuestionando que el tribunal a quo erró al determinar que la causa de acción no estaba prescrita en su totalidad a tenor con el Art. 1867 del Código Civil, 31 L.P.R.A. see. 5297, o bajo el Art. 1864 del mismo cuerpo, 31 L.P.R.A. see. 5294.
B. Por otro lado, en Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, RE-87-199, alrededor de novecientos (900) policías solicitaron sentencia declaratoria para que les otorgaran los “pasos” por años de servicio concedidos por la Ley de la Policía de Puerto Rico de 1974, Ley Num. 26 de 22 de agosto de 1974 (25 L.P.R.A. sec. 1001 et seq.), para los años fiscales 1974-1975, 1975-1976 y 1976-1977.(3)
Los demandantes también alegaron que las leyes espe-ciales de 1976 y 1977, que dejaron sin efecto los “pasos” auto-máticos por años de servicio, son “ilegales” por violar sus derechos “contractuales”. Leyes Núm. 1 de 30 de junio de 1975 y Núm. 48 de 19 de mayo de 1976. Oportunamente, el Estado levantó las defensas de prescripción, incuria y juris-dicción primaria de la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.).
Luego de varios incidentes procesales, el tribunal re-chazó la defensa de prescripción al amparo del Art. 1867(3) del Código Civil, supra. Tampoco acogió la doctrina de juris-dicción primaria por entender que no tenía ante sí una com-*617plicada relación de hechos ni una materia técnica que ameri-tara la especialización de la agencia administrativa, sino una controversia de derecho que estaba en posición de resolver.
Finalmente, el tribunal concluyó que los “pasos” por años de servicio fueron suspendidos por las leyes especiales de 1975 y 1976, y por la Ley Núm. 3 de 30 dé junio de 1977, que concedió un aumento a toda la Policía estatal. Sin embargo, determinó que a partir de 1978 los guardias eran acreedores a dos (2) pasos adicionales por el tiempo servido entre 1975 y 1977.
De dicha sentencia el Estado recurre y afirma que erró el tribunal de instancia al aplicar el término prescriptivo esta-blecido por el Art. 1867 del Código Civil, supra, y al no de-terminar que las reclamaciones de salarios de empleados pú-blicos están regidas por la doctrina de incuria {laches). Tam-bién plantean que el foro de origen se equivocó al interpretar que los estatutos de 1975 y 1976, que dejaron sin efecto los aumentos, no derogaron los pasos automáticos concedidos por la Ley de la Policía de Puerto Rico de 1974.
II
En estricto orden procesal, en los recursos Cancel Seda v. García Arache y E.L.A., supra, y Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, supra, debemos deter-minar si es dé aplicación la defensa de incuria o, en la alter-nativa, si las demandas en dichos recursos están pres-critas.(4) De prosperar cualquiera de estas excepciones, sería *618innecesario considerar los méritos de los planteamientos de interpretación de los estatutos de retribución concernidos. Por otro lado, en Cancel Seda v. García Arache y E.L.A., supra, esta es la única controversia ante nuestra considera-ción.
A. La defensa de incuria (laches) está fundamentada en una doctrina de equidad del common law angloamericano. Véase Serrano v. Talavera, 65 D.P.R. 438, 441 (1945). Se define como dejadez o negligencia en el reclamo de un derecho, los cuales en conjunto con el transcurso del tiempo y otras circunstancias que causan perjuicio a la parte adversa, opera como un impedimento en una corte de equidad. Black’s Law Dictionary, 5ta ed., Minnesota, Ed. West Publishing Co., 1979, pág. 787.
En Puerto Rico, no obstante nuestra tradición civilista, hemos aplicado la doctrina de incuria con relación a remedios extraordinarios dispuestos por nuestro ordenamiento que han sido adoptados del Derecho angloamericano,(5) como por ejemplo, el injunction,(6) el mandamus(7) y el certiorari.(8) Ahora bien, tratándose de acciones civiles ordinarias con término prescriptivo señalado en ley, hemos sido consistentes en reiterar que en estas situaciones no pro-cede la defensa de incuria. J.R.T. v. P.R. Telephone Co., Inc., *619107 D.P.R. 76 (1978); Saavedra v. Central Coloso, Inc., 85 D.P.R. 421, 423 (1962); Junta Rel. del Trabajo v. Long Const. Co., 73 D.P.R. 252, 259 (1952), revocado por otros motivos en J.R.T. v. P.R. Telephone Co., Inc., supra; F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525, 540 (1946).
Nuestro Código Civil contiene un detallado sistema de prescripción de las acciones. El Art. 1867 de dicho cuerpo jurídico, supra, establece un plazo trienal para el ejercicio de las acciones y el cumplimiento de las obligaciones siguientes:
(1) La de pagar a los jueces, abogados, registradores, nota-rios, peritos, agentes y curiales, sus honorarios y derechos, y los gastos y desembolsos que hubiesen realizado en el desem-peño de sus cargos u oficios en los asuntos a que las obligacio-nes se refieran.
(2) La de satisfacer a los farmacéuticos las medicinas que suministraron: a los professores y maestros sus honorarios y estipendios por la enseñanza que dieron, o por el ejercicio de su profesión, arte u oficio.
(3) La de pagar a los menestrales, criados y jornaleros el importe de sus servicios, y de los suministros o desembolsos que hubiesen hecho, concernientes a los mismos.
(4) La de abonar a los posaderos la comida y habitación, y a los mercaderes el precio de los géneros vendidos a otros que no lo sean, o que siéndolo se dediquen a distinto tráfico. 31 L.P.R.A. see. 5297!
El citado precepto jurídico es idéntico al Art. 1967 del Código Civil español. Este último, a su vez, tiene su origen en la Ley 10, Título II, Libro 10 de la Novísima Recopilación “dispositiva de que la acción para cobrar lo adeudado a sir-vientes y menestrales por concepto de servicios prestados deb[e] establecerse ‘dentro de tres años después que fuer[o]n despedidos tales señores’. . Muñoz v. Corte, 63 D.P.R. 236, 247 (1944), en reconsideración.
En sus comentarios sobre dicho artículo, Scaevola señala que el legislador parece “inspirado en una común idea *620de retribución de los servicios profesionales y laborales .. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. XXXII, Vol. 2, pág. 848. Se refiere esta disposición a la pres-cripción relativa “a créditos dirigidos a obtener la retribu-ción de servicios prestados”. J. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, Barcelona, Ed. Bosch, 1988, pág. 152. El breve plazo concedido se entiende porque es normal que estos créditos se cobren sin demora, pues son “ ‘deudas de la vida cotidiana, a cuya realización conviene que la ley dé algún impulso’”. Puig Brutau, op. cit., citando a L. Diez-Picazo, infra. Por esta razón se justifica un acorta-miento de los plazos prescriptivos normales.
Con relación al inciso tercero del artículo de referencia, se ha dicho que a pesar de sólo incluir literalmente a los menestrales, criados y jornaleros, “la prescripción trienal afecta todos los créditos, derivados de un contrato de trabajo o de servicios, como precio o remuneración de los servicios o del trabajo prestado”. (Énfasis suplido.) L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 208.(9)
Esta disposición, tanto en Puerto Rico como en España, ha perdido importancia en virtud de leyes especiales. En Es-paña lo relativo al contrato de trabajo se halla reglamentado extensamente en el Estatuto de los Trabajadores. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 5ta ed. rev., Madrid, Ed. Tecnos, 1984, Vol. I, pág. 465; V. Prieto Cobos, Ejercicio de las Acciones Civiles, 5ta ed., Madrid, Ed. Lex, 1983, T. I, Vol. 11, pág. 1127. Por esta razón, el Art. 1.967 del Código Civil español sólo aplica a aquellos contratos de ser-*621vicios excluidos del ámbito de aplicación del estatuto laboral especial. Diez-Picazo, op. cit, pág. 209. Sin embargo, dentro de su aplicabilidad, “la prescripción trienal afecta todos los créditos que el trabajador ostenta para la retribución de su trabajo ... no sólo respecto del salario en sentido estricto, sino también respecto de todas las demás prestaciones de carácter laboral. (Énfasis suplido.) Diez-Picazo, op. cit, pág. 209.
La Ley de Salario Mínimo de Puerto Rico estableció un término especial .de prescripción para regir las acciones de reclamación de salarios. Véanse: See. 29 de la Ley Núm. 96 de 26 de junio de 1956 (29 L.P.R.A. sec. 246d); Agostini v. Tribunal Superior, 82 D.P.R. 219, 230 (1961). No obstante, dicha legislación específicamente excluyó de su aplicación, entre otros, a los empleados gubernamentales. Sec. 30 de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 246e(a)(2).
El Procurador General argumenta que como el empleo público se rige por leyes especiales y como las relaciones entre el Gobierno y sus empleados no constituyen un contrato, el Código Civil no puede reglamentar el período prescriptivo de la acción de reclamación de salarios gubernamentales. Sostiene que por estos motivos debe aplicar la doctrina de incuria. No tiene razón. Nuestro ordenamiento tiene dispuesto que “[e]n las materias que se rijan por leyes especíales, la deficiencia de éstas se suplirá por las disposiciones [del Código Civil]”. Art. 12 de Código Civil de Puerto Rico, 31 L.P.R.A. sec. 12.
Considerando que los empleados gubernamentales están excluidos de la Ley de Salario Mínimo de Puerto Rico, y en ausencia de un término prescriptivo estatuido por alguna otra legislación especial, resolvemos que el plazo para ejercitar una acción de reclamación de salarios de un empleado gubernamental se rige por el Art. 1867 del Código *622Civil de Puerto Rico, supra. La defensa de incuria, ante un término prescriptivo aplicable a la acción, no tiene ninguna relevancia en el caso de autos.
B. Aunque a primera vista el plazo para el ejercicio de la acción de reclamación de salarios contenido en el Art. 1867 del Código Civil de Puerto Rico, supra, parece ser corto, un análisis más profundo del precepto revela que en algunas circunstancias esto no es necesariamente cierto. El último párrafo del citado artículo dispone que “[e]l tiempo para la prescripción de las acciones a que se refieren los tres párrafos(10) anteriores se contará desde que dejaron de prestarse los respectivos servicios”. (Énfasis suplido.) Se trata de una excepción a la regla general de que los términos prescriptivos comienzan a computarse desde que se puede ejercitar la acción. Cf. Art. 1869 del Código Civil de Puerto Rico, 31 L.P.R.A» see. 5299.
En Agostini v. Tribunal Superior, supra, pág. 228, tuvimos oportunidad de examinar con detenimiento la forma de computar dicho plazo y, tras analizar extensamente la jurisprudencia previa, concluimos que un
. . . obrero deja de prestar los respectivos servicios (1) cuando cesa de trabajar para su patrono, (2) cuando inte-rrumpe sus servicios por un período de tiempo sin explicación para ello aunque el patrono lo vuelva a emplear, y (3) cuando sin dejar de trabajar para el patrono se opera una novación del contrato por motivos de cambios sustanciales en la natura-*623leza de los servicios que el obrero venía prestándolé. Véase, también, Srio. del Trabajo v. Joyerías Gordons, Inc., 99 D.P.R. 592 (1971).
El Procurador General sostiene que cada vez que se aprueba una ley que afecta sustancialmente las condiciones del empleo público se produce una novación del vínculo obli-gacional entre el Estado y sus empleados. Argumenta que dicha novación se produce por virtud de la aprobación de cualquier estatuto posterior que reglamente la retribución de los empleados públicos. Aunque su argumento tiene mé-ritos, no tiene razón en su aplicación al caso de autos.
En este caso los demandados ni siquiera han intentado demostrar en primera instancia una novación por cambio sustancial en la naturaleza de los servicios prestados por los demandantes. Cf. Vicenty v. Corona Brewing Corporation, 73 D.P.R. 135, 144 (1952). Se limitan a implicar, por primera vez en revisión, que cualquier cambio en la remuneración opera como una novación.
Por otra parte, los recurridos señalan en su alegato que “ellos continuaron prestando los mismos servicios, traba-jando las mismas horas, haciendo las mismas tareas, desem-peñando las mismas funciones... [y que u]n aumento módico en los sueldos de los demandantes no constituye ‘cambio sus-tancial en la naturaleza de los servicios prestados’, ni un nuevo contrato con ‘cambios sustanciales en las condiciones del trabajo’ que puedan implicar la novación...”. Alegato de los demandantes, págs. 7-8.
Les asiste la razón a los recurridos. Realmente si aco-gemos el planteamiento del Procurador General tendríamos que aceptar que cualquier cambio en la relación obrero-pa-tronal constituye una novación. Nuestra jurisprudencia exige un “cambio sustancial” el cual aquí no se ha demos-trado.
Concluimos que no erró el tribunal a quo al estimar que estaban prescritas únicamente aquellas reclamaciones de *624personas que habían cesado en el empleo con anterioridad al plazo trienal anterior a la presentación de la demanda. Por estos motivos procede la confirmación de la sentencia en el recurso de Cancel Seda v. García Arache y E.L.A., supra.
1 — 1
En Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, supra, el Procurador General cuestiona la conclu-sión del Tribunal Superior de que las leyes especiales de 1975 y 1976 no anularon los pasos por años de servicio conce-didos por la Ley de la Policía de Puerto Rico de 1974. El Estado sostiene que la Ley Núm. 58 de 19 de junio de 1978 derogó las disposiciones de la Ley de la Policía de Puerto Rico de 1974 que otorgaba esos aumentos.
Con el fin de evaluar los méritos del recurso debemos examinar no sólo la cronología de las leyes de retribución concernidas, sino también otras leyes análogas aprobadas para los policías. Las leyes referentes al mismo asunto deben ser interpretadas refiriendo las unas a las otras, ya que lo que es claro en un precepto puede explicar lo dudoso en otro. Art. 18 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 18. El historial legislativo y social de la ley así como los estatutos posteriores in pari materia pueden ayudar a interpretar la verdadera intención legislativa. Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989), citando con aprobación a Figueroa v. Díaz, 75 D.P.R. 163, 185 (1953), opinión concurrente del Juez Asociado Señor Ortiz.
El 22 de ágosto de 1974 se aprobó un nuevo estatuto rector para dicho cuerpo policíaco, la Ley Núm. 26, supra. En su Art. 11 (25 L.P.R.A. sec. 1011) dicha ley fijó las escalas de retribución a los miembros de la Uniformada y reglamentó la forma en que las escalas se aplicarían. El Art. 11(b)(2) dis-puso:
*625Todos los miembros de la Policía percibirán un aumento equivalente a un paso en la escala correspondiente al comple-tar cada año de servicio, contando a partir de la fecha de su nombramiento original o de la fecha de reingreso, si ese fuere el caso. Se aumentará al tipo inmediato superior el sueldo de todo miembro de la Fuerza que no coincida con uno de los tipos específicos comprendidos en la escala, una vez concedido el aumento. 25 L.P.R.A. sec. 1011(b)(2).
Debido a la precaria situación económica del país, precipitada por el aumento en los precios del petróleo, las finanzas del Gobierno sufrieron una grave crisis durante 1975 y 1976.(11) En dicho momento histórico se aprueba la Ley Núm. 1 de 30 de junio de 1975, que en su Art. 1 dispuso:
Por la presente se dejan Sin efecto durante el año fiscal 1975-76 los aumentos de sueldo dispuestos para los em-pleados públicos por las siguientes leyes según en cada caso se indica:
(c) El aumento por años de servicio que le corresponda a los miembros de la Policía durante el año fiscal 1975-76 en armonía con la Ley [N]úm. 26 aprobada en 22 de agosto de 1974.1975 Leyes de Puerto Rico 641.
De modo similar y en palabras casi idénticas, el Art. 1(c) de la Ley Núm. 48, supra, dejó “sin efecto durante el año fiscal 1976-77” el mismo aumento. 1976 Leyes de Puerto Rico 138. El historial legislativo de estas medidas clara-mente indica que el Gobierno, aunque estaba en la mejor dis-posición de conceder los aumentos en dichos años, no podía hacerlo “por las limitaciones fiscales [de] la [entonces] pre-sente situación económica . . Informe de las Comisiones de Hacienda y Gobierno del Senado sobre el P. del S. 1362 de 20 de junio de 1975, pág. 1; Informe de las Comisiones de *626Hacienda y Gobierno de la Cámara de Representantes sobre el P. de la C. 1834 de 5 de febrero de 1976, pág. 1.
Pasada la crisis, el 30 de junio de 1977 se aprobó la Ley Núm. 3 (1977 Leyes de Puerto Rico 567) que dispuso au-mentos de sueldo efectivos el 1ro de julio de 1977 para maestros, policías y empleados cubiertos por la Ley de Retribu-ción Uniforme. Este estatuto concedió de uno (1) a tres (3) pasos en las escalas de retribución vigente a todos aquellos empleados públicos que estuvieran en servicio o vinculados a éste al 30 de junio de 1977.(12) No obstante, con el aparente propósito de evitar una duplicidad de aumentos, la ley tam-bién dejó sin efecto durante el año fiscal 1977-1978 aquellos aumentos concedidos a cada uno de los grupos de empleados públicos por las leyes especiales de retribución.
Al considerar el momento de la aprobación de la Ley Núm. 3, supra, y los sustanciales aumentos que este estatuto concedió,(13) la Asamblea Legislativa tuvo la intención *627de compensar a los emlpleados públicos que no recibieron los aumentos por años de servicio en los años fiscales 1975-1976 y 1976-1977. Con la aprobación de la Ley Núm. 3, supra, a los policías se les concedió unos pasos que si bien en algunos casos no los equiparaban en sueldo al monto que hubiesen recibido de haberse materializado en los años precendentes el aumento por años de servicio de la Ley de la Policía de Puerto Rico de 1974, en otras instancias lo mejoraban.(14) Para evitar duplicar los aumentos, la Ley Núm. 3, supra, dejó sin efecto durante el año fiscal 1977-1978 los aumentos dispuestos por otras leyes que hubiesen correspondido a los empleados por ésta beneficiados.
Finalmente, en lo aquí pertinente, la Ley Núm. 58 de 19 de junio de 1978 enmendó la Ley de la Policía de Puerto Rico de 1974, supra, y entre otras modificaciones le introdujo al Art. 11 nuevas escalas de retribución para los años fiscales 1978-1979, 1979-1980 y 1980-1981. El inciso (b)(2) de dicho artículo fue sustituido y en su lugar se dispuso lo siguiente:
Comenzando él 1ro. de julio de 1981 todos los miembros de la Policía percibirán un aumento equivalente a un paso en la escala correspondiente al completar cada año de servicio, cop-iados a partir del año económico 1980-81 ó de la fecha de su reingreso, lo que ocurra más tarde, si ese fuere el caso. Se aumentará al tipo inmediato superior el sueldo de todo miem-bro de la fuerza que no coincida con uno de los tipos especí-*628fíeos comprendidos en la escala, una vez concedido el aumento. (Énfasis suplido.) 25 L.P.R.A. sec. 1011(b)(2).
La Asamblea Legislativa justificó la posposición de la fe-cha de efectividad de los aumentos anuales automáticos con-cedidos a base de años de servicio porque la implantación de las nuevas escalas representaba aumentos significativos. No es hasta que ha transcurrido un (1) año de estar en vigor la tercera escala establecida que se reincorpora el sistema de pasos automáticos anuales. Véanse: Informe de la Comisión de Hacienda del Senado sobre el P. de la C. 513 de 14 de abril de 1978, pág. 2; Informe de la Comisión de Hacienda de la Cámara de Representantes sobre el P. de la C. 513 de 3 de abril de 1978, pág. 9.
En el caso de los policías, el tribunal de instancia ordenó el pago del aumento por años de servicio para 1978 funda-mentándose en una disposición de la Ley de la Policía de Puerto Rico de 1974 que había sido modificada sustancial-mente por la Ley Núm. 58, supra. Esta ley enmendó el ar-tículo que concedía los aumentos automáticos a través de “pasos” por años de servicio para que fueran efectivos el pri-mero de julio de 1981. El cómputo de los años de servicio comenzaría a partir del año fiscal 1980-1981, fecha en que entró en vigor la última escala implantada por la Ley Núm. 58, supra. Para julio de 1978 no existía precepto de ley al-guno que autorizara los aumentos por años de servicio que ordenó el tribunal a quo.
IV
Por otro lado, las leyes que dejaron sin efecto los aumentos por tres (3) años consecutivos no derogaron la disposición de la Ley de la Policía de Puerto Rico de 1974 que autorizaba el aumento automático por años de servicio. Las disposiciones de todos estos estatutos son armonizables y, además, las derogaciones tácitas no son favorecidas. Véanse: *629Arts. 5 y 6 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 5 y 6; Campis v. Pueblo, 67 D.P.R. 393, 396 (1947). En ausen-cia de legislación posterior que deje sin efecto los aumentos nuevamente o los derogue específica y definitivamente, el de-recho a éstos readquiere vigencia^ transcurrido el período de suspensión.
Ahora bien, una vez vuelve a ser efectivo el aumento automático, ¿debe computarse el tiempo servido en el empleo público durante el período de suspensión para propósitos de la concesión de los pasos correspondientes por años de servicio? Entendemos que no. Al llegar a esta interpretación consideramos determinante la aprobación de la Ley Núm. 3, supra. La Asamblea Legislativa, al concederle a los policías un sustancial aumento en 1977, necesariamente tuvo que tener presente el hecho de que estos empleados públicos no habían recibido aumento en los dos (2) años previos. La intención de la Legislatura al aprobar dicha Ley Núm. 3, supra, fue precisamente compensar a estos empleados por los aumentos dejados de percibir cuando se dejó sin efecto los pasos concedidos por la legislación anterior.
De haber sido esa la intención legislativa, el presupuesto aprobado para esos años hubiese asignado los recursos para estos aumentos sustanciales. En vista de que de los autos no se desprende que se hicieron las asignaciones presupuestarias pertinentes, la interpretación lógica y racional de estos estatutos es que las leyes especiales de 1975 y 1976 derogaron para esos años específicos los pasos automáticos concedidos por la Ley de la Policía de Puerto Rico de 1974. Una vez el país empezó su recuperación económica en 1976 y esto se refleja en los ingresos al fisco en 1977, el Estado asignó los recursos necesarios para mejorar los salarios de todos los empleados públicos, incluso la Policía. Cualquier otra interpretación sería contraria a un sistema presupuestario ordenado y racional que requiere el Estado moderno.
*630Por estas razones, procede la revocación de la sentencia en el recurso Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, supra, y la confirmación del dictamen emitido en Cancel Seda v. García Arache y E.L.A., supra.
El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Rebollo López al disen-tir expresa que entiende que “la decisión mayoritaria emi-tida por el Tribunal en los casos de epígrafe constituye una de las injusticias más grandes que jamás se haya cometido contra empleados públicos tan sacrificados y mal remune-rados como lo son los miembros del magisterio puertorri-queño y de la Policía de Puerto Rico”.
—O—

(1) Los recursos de epígrafe fueron originalmente consolidados en este Foro con Vega Torres v. Lacot, RE-87-219, y Cuevas v. E.L.A., RE-87-306. No obs-tante, los hemos reagrupado para facilitar el análisis y comprensión de las ar-canas cuestiones técnicas relativas a la retribución de los empleados públicos.


(2) En el argot de los sistemas públicos de personal el término “paso” se refiere a un nivel o tipo de retribución dentro de una misma escala de salarios. Generalmente, las escalas de retribución establecen un sueldo mínimo y uno máximo para las distintas clasificaciones de empleados. Entre el tipo mínimo y el máximo usualmente hay varios niveles de aumentos que se conocen como “pasos”.


(3) Los demandantes alegaron como primera causa de acción que para el año fiscal 1974-1975 no se les pagó el “paso” a que tenían derecho en virtud de la Ley de la Policía de Puerto Rico de 1974, Ley Núm. 26 de 22 de agosto de 1974 (25 L.P.R.A. sec. 1001 et seq.). Posteriormente se determinó que el “paso” se había concedido y el tribunal, por estipulación de las partes, dictó sentencia sumaria parcial que desestimó la primera causa de acción para todos aquellos deman-dantes que habían recibido el pago correspondiente al año fiscal 1974-1976, según los archivos de la Policía,


(4) En Aponte Martínez v. Collazo y Esquilín Esquilín v. Collazo, RE-87-199, se levantó en instancia como defensa, mediante moción de desestima-ción, la jurisdicción primaria de la Junta de Apelaciones del Sistema de Adminis-tración de Personal (J.A.S.A.P.) para entender en los casos. El tribunal a quo la rechazó y el Estado, en las correspondientes solicitudes de revisión, no señaló como error dicha actuación del foro de instancia. En su informe, el Procurador General discute como alegado error no sólo la jurisdicción primaria de J.Á.S.A.P., sino además, y por primera vez, que en virtud de la See. 7.5(1) de la Ley de *618Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1395, la correspon-diente acción ante J.A.S.A.P. debió presentarse dentro de los treinta (30) días desde el momento en que no se recibió el pago de los aumentos correspondientes a<|uí reclamados, por lo que está prescrita. En estas circunstancias y ante la frivo-lidad del planteamiento, no lo consideramos.


(5) Serrano v. Talavera, 65 D.P.R. 438, 442 (1945).


(6) Véanse, i.e.: Systema de P.R., Inc. v. Interface Int’l, 123 D.P.R. 379 (1989); Ferrer v. Varela, 71 D.P.R. 76, 83 (1950); Glines et al. v. Matta et al., 19 D.P.R. 409, 418 (1913).


(7) Alonso v. Tribl. Examinador de Médicos, 74 D.P.R. 158, 165 (1952).


(8) Pueblo v. Tribl. Superior, 81 D.P.R. 904, 912 (1960), y casos allí citados.


(9) La jurisprudencia del Tribunal Supremo de España ha señalado, no obs-tante, que los créditos que son por “servicios de gestión o custodia por parte de mandatarios, comisionistas o depositarios prescriben a los quince años ..J. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, Barcelona, Ed. Bosch, 1988, pág. 153.


(10) Tratándose en este caso de la aplicación del Art. 1867(3) del Código Civil de Puerto Rico, 31 L.P.R.A. see. 6297(3), no tenemos que resolver a qué párrafos se refiere esta oración final. Basta con señalar que la doctrina española está divi-dida. Por un lado se sostiene que este modo de computar el plazo sólo se refiere a los incisos segundo, tercero y cuarto con apoyo de una muy criticada Sentencia de 16 de febrero de 1899 del Tribunal Supremo de España. Por otra parte, otro sector doctrinal entiende que el precepto sólo aplica a los primeros tres (3) in-cisos, excluyendo el cuarto. Véase, sobre este particular, L. Diez-Picazo, La pres-cripción en el Código Civil, Barcelona, Ed. Bosch, 1964, págs. 217-223.


(11) De este hecho podemos tomar conocimiento judicial. Regla 11(A)(2) de Evidencia, 32 L.P.R.A. Ap. IV.


(12) Para los policías, disponía la siguiente tabla de pasos a concederse:
Guardia Cadete tres
Guardia II tres
Guardia I tres
Cabo tres
Sargento tres
Teniente II dos
Teniente I dos
Capitán dos
Comandante uno
Teniente Coronel uno
Coronel uno
Agente Investigador I dos
Agente Investigador II dos
Agente Investigador III dos
Agente Investigador IV uno
Agente Investigador V uno
Agente Investigador Auxiliar dos


(13) Cuando una ley admite más de un significado para determinar el más correcto, “se puede acudir a las circunstancias existentes en el momento de la aprobación de la ley, la ocasión en que fue aprobada y el mal que trata [de] evitar, *627el remedio que se intenta aplicar, la legislación anterior y las consecuencias de la interpretación propuesta [citas omitidas]”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, pág. 279.


(14) En el mejor de los casos los policías recibieron tres (3) pasos efectivos el 1ro de julio de 1977. Para un policía con rango de sargento o inferior que entró a la Fuerza —por ejemplo— en septiembre de 1974, al primero de julio de 1977 había perdido dos (2) aumentos de sueldo de un “paso”, cada uno debido a la aplicación de las Leyes Núm. 1 de 30 de junio de 1975 y Núm. 48 de 19 de mayo de 1976. Por virtud de la Ley Núm. 3 de 30 de junio de 1977, Leyes de Puerto Rico, pág. 567, este policía hipotético recibió inmediatamente en dicha fecha tres (3) pasos, defiérase a la tabla de pasos concedidos en el esc. 12.